DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian J. Riddle, Esq., on February 25, 2022.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: please add the label --PRIOR ART-- below figure 10A.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Election/Restrictions

	The species election requirement is withdrawn as a result of the amendment and accompanying remarks.  Claims 21-40 are pending for examination.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 12/7/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Allowable Subject Matter

Claims 21-40 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2017/0212150 to Kang et al. discloses a shunt resistor having two pins connected to the assembly via protrusions, but lacking a third pin connected to 
	United States Patent App. Pub. No. 2005/0057865 to Veloo et al. discloses a shunt connection to a PCB of an energy management system having multiple pins connected to a shunt bus used in measuring and managing energy (i.e., metering), but lacking a first and second pin coupled to the shunt bus at a first connection point on a first side of the shunt element.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 21, "A meter comprising: a meter socket comprising first and second meter jaws; and . . . a first and second pin coupled to the shunt bus at a first connection point on a first side of the shunt element,"
	in claim 27, "A shunt comprising: a first terminal coupled to a first jaw of a meter socket; a second terminal coupled to a second jaw of the meter socket; and . . . a first pin and a second pin coupled to the shunt bus at a first connection point on a first side of the shunt element," and
	in claim 35, "A shunt for connection in a conductive path, the shunt comprising . . . a shunt bus electrically connected to 
	in combination with all other limitations.

Claims 22-26, 28-34, and 36-40 are allowed as being dependent on claims 21, 27, and 35, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/25/22